Title: From Thomas Jefferson to Jonathan Dayton, 17 August 1807
From: Jefferson, Thomas
To: Dayton, Jonathan


                        
                            Sir
                            
                            Monticello Aug. 17. 07 
                        
                        I recieved your letter of the 6th. inst. requesting my interference to have you admitted to bail, and I have
                            considered it with a sincere disposition to administer every relief from unnecessary suffering, which lies within the
                            limits of my regular authority. but when a person charged with an offence is placed in the possession of the Judiciary
                            authority the laws commit to that solely the whole direction of the case; and any interference with it on the part of the
                            Executive, would be an incroachment on their independance, and open to just censure. and still more censurable would this
                            be in a case originating, as yours does, not with the Executive, but an independant authority. I am persuaded therefore
                            that, on reconsideration, you will be sensible that, in declining to interpose in the present case, I do but obey the
                            rigorous prescriptions of duty. I do it however with the less regret as I presume that the same provisions of the law which have given to the principal defendant the accomodation of common apartments, give the same right to yourself and every other defendent, in a country where the application of equal law to every condition of man is a fundamental principle.
                        I salute you with every wish that the appearances which may have excited the attentions of one Inquest
                            towards you, may be so explained as to establish your innocence to the satisfaction of another.
                        
                            Th:J. to J. M.
                            shall I send Dayton an answer as above? shall I leave out the last sentence but one? or shall I send him
                                no answer?
                            P.S. the delay of the mails by the late rains has prevented an earlier transmission of this answer
                            Note. this was sent under cover to mr Hay, & open for his perusal
                        
                    